IN THE COURT OF APPEALS OF IOWA

                                    No. 14-1926
                             Filed November 12, 2015

IN RE THE MARRIAGE OF DARCY J. WERNER
AND TRENT WERNER

Upon the Petition of
DARCY J. WERNER,
      Petitioner-Appellee,

And Concerning
TRENT WERNER,
     Respondent-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Linn County, Sean W. McPartland,

Judge.



      An ex-husband appeals the physical care and property distribution

provisions of the dissolution decree. AFFIRMED.



      Steven E. Howes and Kevin C. Rigdon of Howes Law Firm, P.C., Cedar

Rapids, for appellant.

      Mona F. Knoll of Nazette, Marner, Nathanson & Shea, L.L.P., Cedar

Rapids, for appellee.



      Considered by Doyle, P.J., and Mullins and Bower, JJ.
                                        2



MULLINS, Judge.

      Darcy Werner and Trent Werner were married in 2005 and had a child in

2007. The parties lived in Cedar Rapids until 2012 when they moved about thirty

miles away, to Solon. This move was intended to shorten Trent’s drive to his

new employment in Rock Island, Illinois, though his drive still consisted of an

hour each way. In June 2013, Darcy filed a petition to dissolve their marriage. At

about that time, the parties separated, and Darcy moved from Solon back to

Cedar Rapids to be closer to her work location. After a hearing on temporary

matters, the court granted the parties temporary joint legal custody and granted

Darcy temporary physical care of the child.      After a two-day trial, the court

entered a decree dissolving the marriage. Trent appeals the court’s decision to

place physical care of the child with Darcy and the award of an equalization

payment by him to Darcy.

      As to physical care, Trent requests we order shared care or place physical

care of the child with him. He contends the court should order that the child

attend school in Solon, where the parties had been living together. He also

asserts Darcy should not benefit from her unilateral decision to move back to

Cedar Rapids, creating a distance between the parties that the district court cited

as a reason joint physical care was not workable. Finally, he claims the record

does not support the court’s characterization that he is likely to move to the Quad

Cities. As to the equalization payment, his brief point asserts that Darcy should

be the one to make an equalization payment to him, but the content of his brief
                                         3



simply requests that we negate any equalization payment he is required to make

to Darcy.

       Upon our de novo review of the record along with a careful study of the

briefs and the district court’s ruling, we conclude the findings of fact and

credibility determinations in the district court’s twenty-page single-spaced ruling

thoroughly and correctly address each issue raised by Trent. Giving deference

to the credibility findings and having determined the district court correctly

applied the governing legal and equitable principles, we approve the reasons and

conclusions of the opinion; a full opinion of this court would not augment or clarify

existing case law. Accordingly, we affirm by memorandum opinion pursuant to

Iowa Court Rule 21.26(1)(d) and (e).

       AFFIRMED.